Title: To Alexander Hamilton from James Wilkinson, 20 April 1799
From: Wilkinson, James
To: Hamilton, Alexander



Head Quarters Western ArmyLoftus’ Heights [Mississippi Territory] 20th. April 1799
Sir

It was not before the last Evening, I had the Honor to receive your Letter of the 12th. Febry: altho the messenger who brought it, delivered me philadelphia Papers, as late as the 8th: Ultimo. I regret the delay but cannot account for it.
I wrote you five Days since Fort Washington on the Ohio, & now enclose you a duplicate of that Dispatch, by a confidential half-bred Indian, who will bear this Letter direct to Knox Ville, from whence it will be forwarded by Mail. I have adopted this channel of prompt communication, to apprize you of my intentions, & to prevent any unpleasant interpretations, which might otherwise ensue unavoidable delays. I shall give the Troops I command, the best disposition without loss of time, & such substantial regulations will immediately follow, as may be best calculated to promote the service, secure the national Interests, & preserve tranquillity during my absence.
In the course of the ensuing Month, I shall certainly commence my Journey, but whether by Land or by Water, will depend on a variety of circumstances maturely examined; but anterior to my departure hence, I shall send orders to the Northern Posts, for the transmittal to philadelphia, of such documents as may, combined to those I shall cary with me, give you a clear comprehensive view, of the principles of Duty & of service which have obtained, of the Systems which prevail, & the Establishments which exist, from whence you may form precise conceptions, of the necessary modifications.
Believe me sir, I am sensibly affected by the expression of kindness in which you address me, and altho professions in general be vain & illusory, I will hazard the propriety of the assurance, that you shall find me, in all the relations of our profession, obedient, prompt, & zealous. Weded to the sword, I have no ambition but that of military Fame, fairly earned & soundly Established, & I am persuaded such views will find advocates in the Candor & the expansion of your Breast.
If I may judge from the exterior, our neighbours of Louisiana repose confidence in us, & are sincerely disposed to cultivate the Harmony which prevails. On my part to evidence my disposition to preserve a good understanding, & for other purposes which will occur to you, I continue to keep an Officer almost constantly in the City of New Orleans.
The route by Land to you will require two Months, by Water one only. To save time I shall adopt the last, provided the Governor of Louisiana, will guarantee my free passage without search or hindrance.
With much consideration & respectful attachment   I am Sir   Your Obedt. Servant
Ja Wilkinson
Major General Hamilton
